TOWNSEND, District Judge.
The articles in question are cylindrical tubes of plain glass, on which duty was assessed at 60 per centum ad valorem, as “blown glassware,” under the provisions of paragraph xoo of the act of 1897. The importer protested that the articles were dutiable at only 45 per cent, ad valorem, as “manufactures of glass not otherwise provided for,'” under paragraph 112 of the same act. The original contention of the importer that the articles were not blown glassware was not pressed at the hearing, and could not be successfully maintained, in view of all the testimony. The single question, then, is whether the articles are or are not glassware. It appears that these tubes come in lengths from two inches to ten feet; that they are complete as tubes, and are not to be further manipulated by glass makers, but are ready, without further manipulation, for the purposes for which they are intended. These purposes are chiefly as gauges or indicators for boilers. All that is necessary is to take the completed tube of the appropriate length as imported, and to place it in a metal frame to be attached to a boiler, just as might be done with a glass globe or chimney. For these reasons, the articles are differentiated from the glass blanks in U. S. v. Louis Hinsberger Cut Glass Co. (C. C.) 94 Fed. 645, and Same v. Fensterer, Id., where something further was to be done by the manufacturer of glassware in order to fit them for their intended use. They are complete glass tubes, and, as such, are a commercial article of glassware.
The decision of the board of general appraisers is affirmed.